Citation Nr: 0033214	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the RO.


FINDING OF FACT

The veteran does not have a current hearing disability.


CONCLUSION OF LAW

The claim of service connection for defective hearing is 
denied.  38 U.S.C.A. § 1131 (West Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.385 (2000); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that service connection should be 
granted for bilateral defective hearing.  He contends that 
his auditory acuity decreased dramatically in service.  He 
attributes his claimed hearing difficulties to his job in the 
Navy, which involved the use of listening devices for 
locating submarines.  He says that most missions required the 
volume on the devices to be "turned up," so that various 
sound sources could be heard.  He says that the sound hurt 
his ears quite often.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  In order for service connection to 
be granted, there must be competent medical evidence in the 
record which demonstrates that the claimant currently has the 
disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  VA regulations provide that impaired 
hearing will be considered a "disability" only when the 
auditory threshold is 40 decibels or greater at 500, 1000, 
2000, 3000, or 4000 hertz, where it is 26 decibels or greater 
in at least three of those frequencies, or where speech 
recognition scores under the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

In the present case, the Board finds that the veteran does 
not have a current hearing disability.  When he was examined 
for VA purposes in June 1998, audiometric testing revealed 
puretone thresholds of 0, 5, 0, 0, and 5 decibels in his 
right ear, and 5, 0, 0, 0, and 0 decibels in his left ear at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  Speech 
discrimination scores were 94 percent in the right ear, and 
96 percent in the left.  Neither this data, nor any of the 
other data of record, shows that he currently has, or has 
ever had, a hearing disability as defined by VA regulation.  
Without a current disability, the appeal must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that VA has already fulfilled 
the duty to assist in this case, as required by the new law.  
The veteran has been afforded an examination by VA, and there 
is nothing in the file to suggest that additional, relevant 
medical records exist or can be obtained.  Under the 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The appeal is 
denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

